                        Case 1:21-mj-00060-RMM Document 7 Filed 01/21/21 Page 1 of 24



AO 442 (Rev. 01109) Arrest Warrant



                                                 UNITED STATES DISTRICT COURT
                                                                            for the

                                                                   District of Columbia


                        United States of America
                                    v.                                           ) Case: 1:21-mj-00060
                    DAMON MICHAEL BECKLEY
                                                                                 j Assigned to: Judge Robin M. Meriweather
                                                                                 ) Assign Date: 1/14/2021
                                                                                 ) Description: COMPLAINT W/ARREST WARRANT
                                 Defendant


                                                                ARREST WARRANT
To:          Any authorized law enforcement officer


             YOU ARE COMMANDED                     to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)        DAMON MICHAEL BECKLEY
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment             0    Superseding Indictment            0 Information               0 Superseding Information                      rif   Complaint
o     Probation Violation Petition                0 Supervised Release Violation Petition                        0 Violation Notice            0 Order of the Court

This offense is briefly described as follows:

     18 U.S.C. § 17S2(a)               (Unlawful Entry of a Restricted Building)
     40 U.S. C. § 5104(e)(2)            (Disorderly Conduct on Capitol Grounds)




                                                                                                    -..AL .                      Robin M. Meriweather
Date:        01/14/2021
                                                                                                P -....
                                                                                                    -'iw,..JJ.-                  2021.01.14 18:28:27 -05'00'

                                                                                                                Issuing officer's signature


City and state:           Washington, D.C.                                           Robin M. Meriweather, United States Magistrate Judge
                                                                                                                    Printed name and title



                                                                          Return

             This warrant was received on         (date)   J.   jL{·2C:J? .. 1       , and the person was arrested on                (date)        j·/6·7...0"2f
at   (city and state)    Cu b R.........K,y  J
                                                                                                     1\
                                                                                                    1\          -<:::7
Date:      j- 16· LO'l1                                                                     1       I           - .J
                                                                                                    ';-.....1    Arresting   officer's signature

                                                                                      -rh e-eJ£N~ T~;<                                        A
                                                                                                                    Printed name &nd title
                  Case 1:21-mj-00060-RMM Document 7 Filed 01/21/21 Page 2 of 24
                                                                                                                 FILE :f'';;i             \tk,.. -

                                                                                                             JAMES J. VILT, CLEhr<.

 AO 98 (Rev. 12/1 I) Appearance Bond                                                                                     JAN 19 2021
                                                                                                                   U S. DISTRICT COURT
                                        UNITED STATES DISTRICT COURT WEST'N. DIST. KENTUCKY
                                                                      for the
                                                       Western District of Kentucky

                     United States of America                             )
                                   V.                                     )
                                                                          )       Case No. 1 :21MJ-16-hbb
                 DAMON MICHAEL BECKLEY                                    )
                               Defendant                                  )

                                                           APPEARANCE BOND


    ,.---
I,    I      <.::!                                          . -,    (defendant) , agree to follow every order of this court, or any
court that considers        is case, and further agree th this bond may be forfeited ifl fail :
               ( X )          to appear for court procee ngs;
               ( X )          if convicted, to surrender to serve a sentence that the court may impose; or
               ( X )          to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                 Type of Bond
(     ) (1) This is a personal recognizance bond.

( X ) (2) This is an unsecured bond of$ -25,000.00
                                          - ' - - - -- -- - - - - -

(     ) (3) This is a secured bond of$ _ _ __ __ __ __                                 , secured by:

         (     ) (a) $ _ _ _ __ _ _ _ , in cash deposited with the court.

         (     ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                  (describe the cash or other property, including claims on it - such as a lien, mortgage, or loan -and attach proof of
                  ownership and value):



                  If this bond is secured by real property, documents to protect the secured interest may be filed of record.

        (      ) ( c) a bail bond with a solvent surety (attach a copy ofthe bail bond, or describe it and identify the surety):




                                                    Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
                  Case 1:21-mj-00060-RMM Document 7 Filed 01/21/21 Page 3 of 24



                                                                                                                              Page 2

 AO 98 (Rev. 12/1 I) Appearance Bond



 Release of the Bond The court may order this appearance bond ended at any time. This bond will be satisfied and the
 security will be released when either: (I) the defendant is found not guilty on all charges, or (2) the defendant reports to
 serve a sentence.

                                                            Declarations

 Ownership of the Property. I, the defendant - and each surety - declare under penalty of perjury that:

          ( l)       all owners of the property securing this appearance bond are included on the bond;
          (2)        the property is not subject to claims, except as described above; and
          (3)        I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                     while this appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.




I, the defendant- and each surety-declare under penalty ofperjwy that this information is true. (See 28 U.S.C. § I 746.)


Date:    -).1
        (.n~
                i r7/4 /
                 Surety/property owner - printed name                           Surety/property owner - signature and date



                 Swety/property owner - printed name                            Surety/property owner - signature and date



                 Swety/property owner - printed name                            Surety/property owner - signature and date




Date:   J-      rq11
Approved.

Date:   J,lz,
                        Case 1:21-mj-00060-RMM Document 7 Filed 01/21/21 Page 4 of 24
                                                                                                                FILED
                                                                                                             JAMES J. VILT, CLERK
AO 98 (Rev .   12/11) Appearance Bond
                                                                                                                        JAN 20 2021
                                         UNITED STATES DISTRICT COURT U.S. DISTRICT COURT
                                                                        for the                                WEST'N. DIST. KENTUCKY
                                                        Western District of Kentucky

                      United States of America                              )
                                    v.                                      )
                                                                            )       Case No. 1:21 mj-16-HBB
                   DAMON MICHAEL BECKLEY                                    )
                          Defendant
                                                              ilmeNDED
                                                             J.. J~:~RANCE BOND
                                                             Defendant's Agreement
I,                                                          D (defendant), agree to follow every order of this comt, or any
court that considers this case, and I            e that this bond may be forfeited ifl fail:
             ( X )       to appear for court oceedings;
             ( X )       if convicted, to surrender to serve a sentence that the court may impose; or
             ( X )       to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                   Type of Bond
(     ) ( 1) This is a personal recognizance bond.

( X ) (2) This is an unsecured bond of$ _2_5~,o_o_o_.0_0_ _ _ _ _ _ __

      ) (3) This is a secured bond of$
(
                                                   - - - - - -- -- - - , secured by:
         (        ) (a) $    --------
                                                         , in cash deposited with the comt.

         (        ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                     (describe the cash or other property, including claims on it - such as a lien, mortgage, or loan -and attach proof of
                     ownership and value) :



                     If this bond is secured by real property, documents to protect the secured interest may be filed ofrecord.

         (        ) ( c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and ide ntify the surety) :




                                                       Forfeiture or Release of the Bond

F01feiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the cou1t
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
                     Case 1:21-mj-00060-RMM Document 7 Filed 01/21/21 Page 5 of 24


                                                                                                                               Page 2

AO 98 (Rev . 12/11) Appearance Bond



Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence .

                                                           Declarations

Ownership of the Property. I, the defendant - and each surety - declare under penalty of perjury that:

          (I)       all owners of the prope1iy securing this appearance bond are included on the bond;
          (2)       the property is not subject to claims, except as described above; and
          (3)       I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                    while this appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.




I, the defendant - and each surety - declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)


Date: _ _ __ __
                                                                                          Defendant 's signature




                 Surety/property owner - printed name                           Surety/property owner - signature and date




                 Surety/property owner - printed name                           Surety/property owner - signature and date




                 Surety/property owner - printed name                           Surety/property owner - signature and date




Date:


Approved.

Date       /J-z/
                      Case 1:21-mj-00060-RMM Document 7 Filed 01/21/21 Page 6 of 24


AO 199A (Rev . 12/11) Order Setting Conditions of Release                                                    Page I of   ___8__   Pages




                                         UNITED STATES DISTRICT COURT
                                                                       for the
                                                            Western District of Kentucky


                    United States of America                              )
                                    V.                                    )
                                                                          )        Case No. 1:21 mj-16-HBB
                 DAMON MICHAEL BECKLEY                                    )
                                                                          )
                               Defendant

                                         ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(l)    The defendant must not violate federal , state, or local law whi le on release.

(2)    The defendant must cooperate in the collection of a DNA samp le if it is authorized by 42 U.S .C. § 14135a.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change of residence or telephone number.

(4)    The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.

       The defendant must appear at:                U.S. District Court, Washington, DC, via Zoom
                                                                                           Place
        See Attached Instructions


       on                                                             1/27/20211 :00pm
                                                                         Date and Time


       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
                          Case 1:21-mj-00060-RMM Document 7 Filed 01/21/21 Page 7 of 24




AO I 99B (Rev. 12/1 1) Additional Conditions of Release


                                                  ADDITIONAL CONDITIONS OF RELEASE
       IT IS FURTHER ORDERED that the defendant's release is s ubj ect to the conditions marked be low:

( D ) (6)    The defendant is placed in the custody of:
              Person or organization
             Address (only if above is an organi=ation)
             City and state                                                                                Tel. No.
                                                                                                                    --------------
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant' s appearance at all court proceedings, and (c) notify the court
immediate ly if the defendant violates a condition of release or is no longer in the custodi an's custody.

                                                                       Signed: _ _ _ _ __ _ _ __ _ _ _ _ __
                                                                                                   Custodian                                          Date
(0 )     (7) The defendant must:
       ([2]) (a) submit to supervision by and report for superv ision to the
                 telephone number         5,02-851-1457      , no later than
       ( 0 ) (b) continue or actively seek emp loyment.
       ( D ) (c) continue or start an education program.
       (• )  (d) surrender any passport to:
       ( D) (e) not obtain a passport or other international travel document.
       ( 0) (f) abide by the fo llowing restrictions on personal association, residence, or trave l:    Western District of KY and travel to DC for court purposes


       ( D)  (g) avo id all contact, directly or indirectly, w ith any person who is or may be a victim or witness in the investigation or prosecution,
                 including:
       ( D ) (h) get medical or psychiatric treatment:
       ( D) (i) return to custody each _ _ _ _ _ at _ ___ o'clock after being released at _ __ __ o'clock for employment, schoo ling,
                 or the following purposes:
       ( D ) (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervis ing officer considers
                 necessary.
       ( 0 ) (k) not possess a firearm , destructive device, or other weapon.
       ( D ) (1) not use alcohol ( D ) at all ( D ) excess ively.
       ( D) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U .S.C. § 802, unless prescribed by a licensed
                 medical practitioner.
       ( D ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervis ing officer. Testing may be used with
                 random frequency and may include urine testing, the wearing of a sweat patch, a remote alco hol testing system , and/or any form of
                 prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                 of prohibited substance screen ing or testing.
       ( D) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                 supervi sing officer.
       ( D ) (p) This form of location monitoring shall be utilized to monitor the fo llowing restriction on the defendant ' s movement in the community as
                 we ll as other court-imposed conditions of release .
                 ( D ) (i) Curfew. You are restricted to your residence every day from                 to        or as directed by the supervis ing officer.
                 ( D ) (ii) Home Detention. You are restricted to your residence at all times except for emp loyment; education; religious services;
                              medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                              activi ties as pre-approved by the supe rv ising officer.
                 ( D ) (iii) Home Incarceration. You are restricted to your residence at all times except for medical necessities and cou1t appearances
                              or other activities specifically approved by the Cou1t.
       ( D ) (q) subm it to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                 requirements and instruction s provided.
                 ( D) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial serv ices office or
                         superv isi ng officer.
                 ( D ) You must comply with the technology requirements and the form of Location Monitoring as indicated below.
                 ( D ) Location Monitoring Equipment To Be Used:
                         (0) Location monitoring technology at the di scretion of the officer
                         (0) Radio Frequency (RF) Monitoring
                         (0) Active GPS Monitoring
                         (0) Voice Recognition
       ( 0 ) (r) repo1t as soon as possible, to the pretrial serv ices office or supervising officer, every contact with law enforcement personne l, inc lu din.g
                 arrests, questioning, or traffic stops.
       ( D ) (s) The defendant shall contribute to the United States Probation Office's cost of serv ices rendered based upon hi s/her abi lity to pay as
                 reflected in hi s/her monthly cash flow as it relates to the court-approved sliding scale fee.
                Case 1:21-mj-00060-RMM Document 7 Filed 01/21/21 Page 8 of 24
                                                                                                           3 off

(x )   (t) Restricted use of internet. No communications or any posts related to the protest or the matters related to
          the United States Government

(x )   (u) Not go on any state or federal property except fo r cou rt or vehicular registration purposes



(x )   (v) Not participate in any protests, rallies or demonstrations
                      Case 1:21-mj-00060-RMM Document 7 Filed 01/21/21 Page 9 of 24

AO I 99C (Rev. 09/08) Advice of Penalties                                                                   Page   _y__ d__  of         Pages

                                              ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTfONS :

       Vio lating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and q prosecution for contempt of comi and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison tem1 of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e. , in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine , or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions ofrelease require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (!) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                      Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed . I am aware of the penalties and sanctions set forth above.




                                                    Directions to the United States Marshal

( ✓)   The defendant is ORDERED released after processing.
(    ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
       has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
       the appropriate judge at the time and place specified.



Date:   ------+-----t/4--+-=-'k~
                                                                       H. BR




                      DISTRIBUTION          COURT    DEFENDANT    PRETRIAL SERVICE       U.S. ATTORNEY       U .S. MARSHAL
                  Case 1:21-mj-00060-RMM Document 7 Filed 01/21/21 Page 10 of 24




Kelly Lovell

From:                              Weiser, David (USAKYW) < David.Weiser@usdoj.gov>
Sent:                              Tuesday, January 19, 2021 1:16 PM
To:                                Kelly Lovell
Su bje ct:                         FW: Magistrate Instructions and Zoom Information




Guidance for Mr. Beckley' s first DC appearance is listed below . We would li ke to schedule a DC court date no soone r
than January 27.



Criminal Division,

I failed to include this in my nightly updates but because it is impo1tant want to get it to you now. Below are the
instructions from the Magistrate Comt for what to tell other jurisdictions when your defendant is not held along with the
Zoom link that should be included in their release order.


The Magistrate Judge presiding over the Rule 5 hearing in the jurisdiction of arrest shall determine whether the defendant
should be released or detained pending removal to D.C .. If the defendant is released and the government does not wish to
request detention when the defendant first appears before a D.C. Magistrate Judge, the Magistrate Judge in the jurisdiction
of the arrest may order the defendant to repo1t vittually at 1:00 p.m., on any weekday no sooner than 3 business days
following the Rule 5 hearing in the jurisdiction of arrest. The call-in instructions for the virtual hearing are provided
below.

If the defendant is released and the government wishes to seek detention when the defendant first appears before a D.C.
Magistrate Judge, the Magistrate Judge in the jurisdiction of the arrest may order the defendant to repmt in person at 1:00
PM, on any weekday not sooner than 3 business days following the Rule 5 hearing in the jurisdiction of arrest, in
Comtroom 06, United States District Comt for the District of Columbia, 333 Constitution Avenue, NW Washington D.C.

No hearings of any kit1d should be scheduled on January 20th because it is a federal holiday in DC, and only vittual
hearings should be scheduled on January 13th through 19th and Januaiy 21, because the cou1thouse will be closed due to
national security event protocols instituted by the Metropolitan Police Depa1tment and the United States Secret Service.

Join ZoomGov Meeting
https ://uscourts-dcd .zoom gov .com/j/ 16001403 5 5?pwd= VTlkO0ZEV mJ OTVN3 bm UwS 0 5nZndZOT09

Meeting ID: 160 014 0355
Passcode: 634244

One tap mobile
+I 6692545252,, 1600140355#,,,,,,0#,,634244# US (San Jose)
+l6468287666,,1600140355#,,,,,,0#,,634244# US (New York)

Dial by your location
     + 1 669 254 5252 US (San Jose)
     +I 646 828 7666 US (New York)
     + 1 669 216 1590 US (San Jose)
     +I 5512851373 US
                                                             1
                  Case 1:21-mj-00060-RMM Document 7 Filed 01/21/21 Page 11 of 24


Meeting ID: 160 014 0355
Passcode: 634244
Find your local number: https://uscourts-dcd.zoomgov.com/u/alNbEloTB

Join by SIP
1600 l 40355@sip.zoomgov.com

Join by H.323
161.199.138.10 (US West)
161.199.136.10 (US East)
Meeting ID: 160 014 0355
Passcode: 634244




Michelle A. Zamarin
U.S. Attorney's Office, Washington, D.C.
Chief, Federal Major Crimes
202-252-6931

cALiTIQN .·{ $51g~Nt)b'~M~·1g::J Bif:~'rn'~iliiidciil'J~(e,~/pµf§1ci~)h~ \ jµa:ic:i~'ry\ gx~•rBi¥~ 'g~~tioH.wtii6opeb'1ng .
attachments or clicking on links>:     ::><




                                                                2
               Case 1:21-mj-00060-RMM Document 7 Filed 01/21/21 Page 12 of 24



AO 199A (Rev. 12/11) OrderSettingConditionsofRelease                                                    Page I of _ _ _ Pages



                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Western District of Kentucky


                  United States of America                           )
                                V.                                   )
                                                                     )       Case No. 1 :21 MJ-16-hbb
               DAMON MICHAEL BECKLEY                                 )
                                                                     )
                            Defendant

                                     ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)    The defendant must not violate federal, state, or local law while on release.

(2)    The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change ofresidence or telephone number.

( 4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.

       The defendant must appear at:          U.S. District Court, Washington, DC, via Zoom


       VIAZOOM -           ?tl., ~                                ~Uc.I,~
       on                                                       1/27/20211:00 pm L.--J
                                                                                      r:c...--r--
                                                                                              /
                                                                   Date and Time

       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
                       Case 1:21-mj-00060-RMM Document 7 Filed 01/21/21 Page 13 of 24




AO 199B (Rev. 12/11) Additional Conditions of Release                                                                             Page_ of _         Pages


                                                    ADDITIONAL CONDITIONS OF RELEASE
          IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( 0)       (6)   The defendant is placed in the custody of:
                 Person or organization                                               _ _ _ _ _ __
                 Address (only if above is an organization) __ _ _ __ __
             City and state -,--,---               ______ - - -- - - - ----,---                         Tel. No. - - -- -----,-...,....,--,-,---,---
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition ofrelease or is no longer in the custodian's custody.

                                                                          Signed: _ __ ______ __
                                                                                           Custodian                                          Date
( 12] )     (7) The defendant must:
          (I]]) (a) submit to supervision by and report for supervision to the Aaron Tant
                    telephone number         502-851-1457        , no later than
          ( 0 ) (b) continue or actively seek employment.
          ( 0) (c) continue or start an education program.
          ( 0 ) (d) surrender any passport to:
          ( 0 ) (e) not obtain a passport or other international travel document.
          ( 0 ) (f) abide by the following restrictions on personal association, residence, or travel:
          (0 )
             (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                   including:
       ( 0 ) (h) get medical or psychiatric treatment:
       ( 0) (i) return to custody each _ _ _ _ _ at _ _ _ o'clock after being released at _ _ ___ o'clock for employment, schooling,
                  or the following purposes:
       ( 0 ) G) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                  necessary.
       ( 0 ) (k) not possess a firearm, destructive device, or other weapon.
       ( 0 ) (I) not use alcohol ( 0 ) at all ( D ) excessively.
       ( 0) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                  medical practitioner.
       (D ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                  random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                  prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                  of prohibited substance screening or testing.                                                            '
       (0) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                  supervising officer.
       (0) (p) This form of location monitoring shall be utilized to monitor the following restriction on the defendant's movement in the community as
                  well as other court-imposed conditions ofrelease.
                  (D ) (i) Curfew. You are restricted to your residence every day from                to       or as directed by the supervising officer.
                  ( D) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                              medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                              activities as pre-approved by the supervising officer.
                  (0) (iii) Home Incarceration . You are restricted to your residence at all times except for medical necessities and court appearances
                              or other activities specifically approved by the Court.
      ( 0) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                 requirements and instructions provided.
                 (D ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                        supervising officer.
                 (0) You must comply with the technology requirements and the form of Location Monitoring as indicated below.
                 (0 ) Location Monitoring Equipment To Be Used:
                        (0) Location monitoring technology at the discretion of the officer
                        (0) Radio Frequency (RF) Monitoring
                        (0) Active GPS Monitoring
                        (0) Voice Recognition
      ( D ) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                 arrests, questioning, or traffic stops.
      ( D ) (s) The defendant shall contribute to the United States Probation Office's cost of services rendered based upon his/her ability to pay as
                 reflected in his/her monthly cash flow as it relates to the court-approved sliding scale fee.
           Case 1:21-mj-00060-RMM Document 7 Filed 01/21/21 Page 14 of 24




( x ) (t) Restrict us4>f intemet. No communications or any posts related to the protest or the matters related to
          the United States Government    ____ _ _ _ _                _ _ __

( x ) (u) Do not go on capitoal grounds for the state or federal government



( x ) (v) Not participate in any protests
                    Case 1:21-mj-00060-RMM Document 7 Filed 01/21/21 Page 15 of 24


    AO J99C (Rev . 09/08) Advice of Penalties                                                               Page           of           Pages

                                                ADVICE OF PENALTIES AND SANCTIONS

    TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

        Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution fo r contempt of court and could result in
imprisonment, a fi ne, or both.
        While on release, if you commit a federal felony offense the.punishment is an additional prison tenn ofnot more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e. , in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attemptto retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       ( I) an offense punishable by death, life imprisonment, or imprisonment for ·a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than IO years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                     Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                   Directions to the United States Marshal

( ✓)      The defendant is ORDERED released after processing.
(       ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
          has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
          the appropriate judge at the time and place specified.


Date: - -- -1-        /;'1/2-/
            / , - -- ~ -- -




                        DISTRIBUTION:      COURT    DEFENDANT    PRETRIAL SERVICE       U.S. ATTORNEY      U.S . MARSHAL
                     Case 1:21-mj-00060-RMM Document 7 Filed 01/21/21 Page 16 of 24


Kelly Lovell

From:                              Weiser, David (USAKYW) <David.Weiser@usdoj.gov>
Sent:                              Tuesday, January 19, 2021 1:16 PM
To:                                Kelly Lovell
Subject:                           FW: Magistrate Instructions and Zoom Information



CAUTION - EXTERNAL:



Guidance for Mr. Beckley's first DC appearance is listed below. We would like to schedule a DC court date no sooner
than January 27.



Criminal Division,

I failed to include this in my nightly updates but because it is important want to get it to you now. Below are the
instructions from the Magistrate Court for what to tell other jurisdictions when your defendant is not held along with the
Zoom link that should be included in their release order.


The Magistrate Judge presiding over the Rule 5 hearing in the jurisdiction of arrest shall determine whether the defendant
should be released or detained pending removal to D.C .. If the defendant is released and the government does not wish to
request detention when the defendant first appears before a D.C. Magistrate Judge, the Magistrate Judge in the jurisdiction
of the arrest may order the defendant to report virtually at 1:00 p.m., on any weekday no sooner than 3 business days
following the Rule 5 hearing in the jurisdiction of arrest. The call-in instructions for the virtual hearing are provided
below.

If the defendant is released and the government wishes to seek detention when the defendant first appears before a D.C.
Magistrate Judge, the Magistrate Judge in the jurisdiction of the arrest may order the defendant to report in person at 1:00
PM, on any weekday not sooner than 3 business days following the Rule 5 hearing in the jurisdiction of arrest, in
Courtroom 06, United States District Com1 for the District of Columbia, 333 Constitution Avenue, NW Washington D.C.

No hearings of any kind should be scheduled on January 20th because it is a federal holiday in DC, and only virtual
hearings should be scheduled on January 13th through 19th and January 21, because the courthouse will be closed due to
national security event protocols instituted by the Metropolitan Police Department and the United States Secret Service.

Join ZoomGov Meeting
https://uscou11s-dcd.zoomgov.com/j/ 1600 140355?pwd=VTlkO0ZEVmJOTVN3bmUwS05 nZndZOT09

Meeting ID: 160 014 0355
Passcode: 634244

One tap mobile
+ 16692545252,, l 600140355#,,,,,,0#,,634244# US (San Jose)
+ 16468287666,, 1600140355#,,,,,,0#,,634244# US (New York)

Dial by your location
     + 1 669 254 5252 US (San Jose)
     + 1 646 828 7666 US (New York)
     + 1 6692 16 1590 US (San Jose)
     +1 5512851373 us
                                                              1
                  Case 1:21-mj-00060-RMM Document 7 Filed 01/21/21 Page 17 of 24

Meeting ID: 160 014 0355
Passcode: 634244
Find your local number: https://uscourts-dcd.zoomgov.com/u/a!NbEloTB

Join by SIP
I 600 l 40355@sip.zoomgov.com

Join by H.323
161.199.138.10 (US West)
161.199.136.10 (US East)
Meeting ID: 160 014 0355
Passcode: 634244




Michelle A. Zamarin
U.S. Attorney' s Office, Washington, D.C.
Chief, Federal Major Crimes
202-252-6931

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.




                                                        2
        Case 1:21-mj-00060-RMM Document 7 Filed 01/21/21 Page 18 of 24




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF KENTUCKY
                      BOWLING GREEN DIVISION
_______________________________________________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
                 PLAINTIFF          ) Criminal Action No. 1:21mj-00016-HBB
v.                                            )   H. BRENT BRENNENSTUHL,
                                    ) Magistrate Judge
DAMON MICHAEL BECKLEY               )
                                    )
                 DEFENDANT          )
                                    )
______________________________________________________________________

                                          ORDER


       On the 19TH day of January 2021, this action came before the undersigned, via
videoconference, upon Defendant’s initial appearance after execution of an arrest warrant
issued by the District of District of Columbia, Case Number: 1:21mj-00060-RMM.
There appeared the Defendant, Damon Michael Beckley, in custody, via video, from
Grayson County Detention Center. Assistant United States Attorney David Weiser was
present, via video, for the United States of America. The Defendant consented to have
this hearing conducted via videoconference. The proceedings were digitally recorded.
       The Defendant acknowledged receipt of the Complaint and acknowledged an
understanding of the charges contained therein. The Defendant was advised of his
Constitutional rights including his right to be represented by counsel. The Defendant
advised the Court he will retain counsel in this matter. The Defendant thereby WAIVES
his right to Court-appointed counsel.
       The Defendant was advised of his rights with respect to Rule 5 proceedings as
well as his right to request transfer of the proceedings to this District pursuant to Rule 20
of the Federal Rules of Criminal Procedure to plead guilty as to the charges. The
Defendant advised the Court he waives his right to an identity hearing.
         Case 1:21-mj-00060-RMM Document 7 Filed 01/21/21 Page 19 of 24




         As to the matter of detention, counsel for the United States advised the Court the
United States is not seeking detention in this action. The Court having heard statements
from the United States, having conferred with the United States Probation Officer and
being otherwise sufficiently advised;
         IT IS ORDERED the Defendant shall be released on a $25,000.00 unsecured
Appearance Bond along with Order Setting Conditions of Release pending all further
proceedings in this matter.
         IT IS ORDERED the Defendant shall appear before United States Magistrate
Judge Robin M. Meriweather at the United States District Court for the District of
Columbia on Wednesday, January 27, 2021, at 1:00 pm, EST, via videoconference
(Zoom). The Zoom information is attached to Defendant’s Order Setting Conditions of
Release.
         ENTERED this     January 20, 2021




Copies to:      AUSA David Weiser
                United States Probation
                US District Court, District of Columbia


  0|36




2|Page
        Case 1:21-mj-00060-RMM Document 7 Filed 01/21/21 Page 20 of 24




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF KENTUCKY
                      BOWLING GREEN DIVISION
_______________________________________________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
                 PLAINTIFF          ) Criminal Action No. 1:21mj-00016-HBB
v.                                          )   H. BRENT BRENNENSTUHL,
                                    ) Magistrate Judge
DAMON MICHAEL BECKLEY               )
                                    )
                 DEFENDANT          )
                                    )
______________________________________________________________________

                                        ORDER


       On the 20TH day of January 2021, this action came before the undersigned for a
follow-up bond hearing. There appeared the Defendant, Damon Michael Beckley, in
person in Bowling Green. Assistant United States Attorney David Weiser was present,
via video, for the United States of America. The proceedings were digitally recorded.
       During the Defendant’s initial meeting with United States Probation, questions
arose regarding some additional conditions that needed to be placed upon Defendant that
were not discussed at the initial appearance. The Court conducted this hearing to review
the conditions with Defendant and the United States.
       IT IS ORDERED the Defendant shall be released on a $25,000.00 unsecured
Amended Appearance Bond along with Order Setting Conditions of Release pending all
further proceedings in this matter.
       ENTERED this January 20, 2021
         Case 1:21-mj-00060-RMM Document 7 Filed 01/21/21 Page 21 of 24




Copies to:    AUSA David Weiser
              United States Probation
              US District Court, District of Columbia


  0|37




2|Page
2/3/2021              Case 1:21-mj-00060-RMM Document    7 Filed
                                               Kentucky Western     01/21/21 Page 22 of 24
                                                                CM/ECF-DC

                                                                                                                        CLOSED

                                      U.S. District Court
                         Western District of Kentucky (Bowling Green)
               CRIMINAL DOCKET FOR CASE #: 1:21-mj-00016-HBB All Defendants


 Case title: USA v. Beckley                                                         Date Filed: 01/19/2021
 Other court case number: 1:21-mj-00060 USDC, District of                           Date Terminated: 01/21/2021
                           Columbia


 Assigned to: Magistrate Judge H. Brent
 Brennenstuhl

 Defendant (1)
 Damon Michael Beckley
 TERMINATED: 01/21/2021

 Pending Counts                                              Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                           Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                  Disposition
 Removal from District of Columbia



 Plaintiff
 USA                                                                 represented by David R. Weiser
                                                                                    U.S. Attorney Office - Louisville
                                                                                    717 W. Broadway
                                                                                    Louisville, KY 40202
                                                                                    502-625-7068
                                                                                    Fax: 502-582-5097
                                                                                    Email: david.weiser@usdoj.gov
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED
                                                                                    Designation: Retained


https://ecf.kywd.uscourts.gov/cgi-bin/DktRpt.pl?214139428055277-L_1_0-1                                                     1/3
2/3/2021              Case 1:21-mj-00060-RMM Document    7 Filed
                                               Kentucky Western     01/21/21 Page 23 of 24
                                                                CM/ECF-DC

  Date Filed          # Docket Text
  01/19/2021                Arrest (Rule 5) of Damon Michael Beckley (CDF) (Entered: 01/19/2021)
  01/19/2021           1 Rule 5 Documents Received from District of Columbia, Case Number 1:21-mj-00060, as to
                         Damon Michael Beckley. (Attachments: # 1 Rule 5 Documents, # 2 Rule 5 Documents, # 3
                         Rule 5 Documents) (CDF) (Entered: 01/19/2021)
  01/19/2021           2 Case Assignment: Case Assigned to Magistrate Judge H. Brent Brennenstuhl. (CDF)
                         (Entered: 01/19/2021)
  01/19/2021           3 SEALED DOCUMENT re 1 Rule 5 Documents Received (CDF) (Entered: 01/19/2021)
  01/19/2021           4 Appearance Bond with Order Setting Conditions of Release Entered as to Damon Michael
                         Beckley in amount of $25,000 unsecured. (Further appearance instructions included.)
                         (CDF) (Entered: 01/20/2021)
  01/19/2021                Proceedings held before Magistrate Judge H. Brent Brennenstuhl: Initial Appearance in
                            Rule 5(c)(3) Proceedings as to Damon Michael Beckley held on 1/19/2021 (Court Reporter
                            - digitally recorded.) (CDF) (Entered: 01/21/2021)
  01/20/2021           5 AMENDED Appearance Bond with Order Setting Conditions of Release Entered as to
                         Damon Michael Beckley in amount of $25,000 unsecured, re 4 . (CDF) (Entered:
                         01/20/2021)
  01/21/2021           6 ORDER by Magistrate Judge H. Brent Brennenstuhl on 1/20/2021 as to Damon Michael
                         Beckley. Defendant's initial appearance held on 1/19/2021 after execution of an arrest
                         warrant issued by the District of Columbia. Defendant advised the Court he will retain
                         counsel in this matter. Defendant WAIVES his right to Court-appointed counsel. Defendant
                         advised the Court he waives his right to an identity hearing. Defendant shall be released on
                         a $25,000.00 unsecured Appearance Bond along with Order Setting Conditions of Release
                         pending all further proceedings in this matter. IT IS ORDERED the Defendant shall appear
                         before United States Magistrate Judge Robin M. Meriweather at the United States District
                         Court for the District of Columbia on Wednesday, January 27, 2021, at 1:00 pm, EST, via
                         videoconference (Zoom). cc: Counsel; Damon Michael Beckley; USP; USDC, DC (CDF)
                         (Entered: 01/21/2021)
  01/21/2021           7 ORDER for proceedings held before Magistrate Judge H. Brent Brennenstuhl: Follow-up
                         Bond Hearing as to Damon Michael Beckley held on 1/20/2021. Proceedings digitally
                         recorded. During the Defendant's initial meeting with United States Probation, questions
                         arose regarding some additional conditions that needed to be placed upon Defendant that
                         were not discussed at the initial appearance. The Court conducted this hearing to review the
                         conditions with Defendant and the United States. IT IS ORDERED the Defendant shall be
                         released on a $25,000.00 unsecured Amended Appearance Bond along with Order Setting
                         Conditions of Release pending all further proceedings in this matter. cc: Counsel; Damon
                         Michael Beckley; USP; USDC, DC (CDF) (Entered: 01/21/2021)
  01/21/2021           8 Notice to USDC, District of Columbia of a Rule 5 or Rule 32.1 Initial Appearance as to
                         Damon Michael Beckley. Your case number is: 1:21-mj-00060-RMM. Docket sheet and
                         documents attached. Restricted documents, if applicable, will be sent by separate email to
                         Court. Request for certified copies of documents should be sent to
                         kywdml_CRAssignment@kywd.uscourts.gov. (CDF) (Entered: 01/21/2021)
  01/27/2021           9 NOTICE of filing - E-mail received from Defendant Beckley and Court's response. (CDF)
                         (Entered: 01/27/2021)
  01/27/2021                Remark re 9 - A copy of DN 9 with an updated docket report e-mailed to USDC, District of
                            Columbia, this date. (CDF) (Entered: 01/27/2021)

https://ecf.kywd.uscourts.gov/cgi-bin/DktRpt.pl?214139428055277-L_1_0-1                                                 2/3
2/3/2021              Case 1:21-mj-00060-RMM Document    7 Filed
                                               Kentucky Western     01/21/21 Page 24 of 24
                                                                CM/ECF-DC




                                                        PACER Service Center
                                                            Transaction Receipt
                                                               02/03/2021 13:43:39
                                   PACER
                                                   BrittanyBryant:6635828:0 Client Code:
                                   Login:
                                                                             Search        1:21-mj-00016-
                                   Description: Docket Report
                                                                             Criteria:     HBB
                                   Billable
                                                   2                         Cost:         0.20
                                   Pages:
                                                                             Exempt
                                   Exempt flag: Exempt                                     Always
                                                                             reason:


PACER fee: Exempt




https://ecf.kywd.uscourts.gov/cgi-bin/DktRpt.pl?214139428055277-L_1_0-1                                     3/3
